Citation Nr: 1620970	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from October 1977 to September 1980.  He also had service with the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a video hearing before the undersigned.   A transcript of the proceeding is of record.  

When this case was before the Board in December 2014 and August 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2015 Board remand, the Appeals Management Center (AMC) obtained VA medical records from April 2001 to July 2006.  VA records from 1981 were also requested.  An addendum medical opinion was obtained in November 2015.  After this opinion was obtained, VA treatment records from 1995 to 2006, 1992, and 1998, were obtained and associated with the claims file.  There is no indication that the VA examiner was able to review these newly obtained treatment records prior to providing the November 2015 opinion.  

An addendum opinion and an examination are needed.  The November 2015 psychiatrist/examiner opined that it was less likely than not that the Veteran's psychiatric disability incurred in or was caused by the Veteran's service.  The examiner noted that psychological assessments performed many years after the Veteran's discharge from the military service point to the Veteran having some childhood mental problems.  The examiner further noted that there was evidence in the record that the Veteran had below average intellectual functioning and some mild mental retardation along with behavioral problems as a child with a questionable head injury at age 13 after falling off a bicycle.  The examiner said that there could be many other causes of the Veteran's current mental health diagnosis, and he saw no connection or nexus between his diagnosis with his military service.  This opinion appears to suggest that the Veteran had a pre-existing mental illness from childhood (i.e. mental retardation, behavioral problems during childhood, head injury).  The examiner found that the Veteran had a current diagnosis of a depressive disorder and questionable hallucinations.  His cognitive ability was not tested at the time of the March 2015 examination, but the examiner noted that the Veteran may have slight cognitive problems.  The Board finds that a new examination is needed to determine if the Veteran, in fact, has cognitive problems and, if so, whether this is due to a head injury as a child at 13 years old.  

Furthermore, the examiner should provide an opinion as to whether any of mental disabilities are congenital or developmental defect or a disease.  For congenital or development defects, the examiner should explain whether any superimposed injury or disease in service resulted in additional mental disability.  If he had a mental disability prior to service, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that his mental disability pre-existed active service.  If so, the examiner should state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing mental disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

In the opinion, the examiner should consider the lay statements made by the Veteran's mother and former spouse.  The Veteran's mother reported that the Veteran noted hearing whispers and voices upon his return from the military in 1981.  The Veteran's former spouse noted that he had hallucinations from 1985 to the present.  Of note, the Veteran reported that he heard voices back in high school during his March 2015 examination. 
The February 2016 supplemental statement of the case did not consider VA treatment records obtained for the period prior to 2005.  Upon remand, all newly obtained private and VA treatment records obtained since the Board's August 2015 remand should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination with the VA psychiatrist who provided the November 2015 opinion, if available, for an examination addressing the Veteran's claimed psychiatric disability.  After examining the Veteran and conducted cognition testing, the psychiatrist should be requested to review the file and his examination report and opinion.  Upon completion of that review, the psychiatrist is asked to provide the following opinions:

(a)  The psychiatrist should provide a diagnosis for all of the Veteran's current psychiatric disabilities.  

(i)  He should explain whether each of the Veteran's psychiatric disabilities are a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  

(ii)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional psychiatric disability.

(iii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any psychiatric disability pre-existed active service.

(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing psychiatric disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(b)  If any responses above are negative, provide an opinion as to whether any current psychiatric disability at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

The psychiatrist's attention is directed to the following evidence:   the October 2014 lay statements provided by the Veteran's mother and former spouse.  The Veteran's mother reported that the Veteran noted hearing whispers and voices upon his return from the military in 1981.  The Veteran's former spouse noted that he had hallucinations in 1985 to the present.  During the March 2015 VA examination, the Veteran reported that he heard voices back in high school.
The psychiatrist is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The underlying reasons for each opinion expressed must also be provided.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report.

If the November 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the claim file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Then, readjudicate the Veteran's claim for service connection for acquired psychiatric disorder, to include review of the VA records obtained as a result of the 2015 remand, which are dated prior to 2005.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




